                          Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 1 of 11 Page ID #:1



                   1      Jon G. Miller, Bar No. 150702
                          jmiller@littler.com
                   2      Uliana Kozeychuk, Bar No. 258984
                          ukozeychuk@littler.com
                   3      LITTLER MENDELSON, P.C.
                          18565 Jamboree Road
                   4      Suite 800
                          Irvine, California 92612
                   5      Telephone: 949.705.3000
                          Fax No.:      949.724.1201
                   6
                          Attorneys for Defendants
                   7      ENCOMPASS HEALTH REHABILITATION
                          HOSPITAL OF MURRIETA, LLC and
                   8      ENCOMPASS HEALTH CORPORATION
                   9
                10                              UNITED STATES DISTRICT COURT
                11                            CENTRAL DISTRICT OF CALIFORNIA
                12
                13        TRANEKA ECHOLS,                          Case No.
                14                      Plaintiff,                 DEFENDANTS' NOTICE OF
                                                                   REMOVAL OF ACTION TO
                15             v.                                  UNITED STATES DISTRICT
                                                                   COURT
                16        ENCOMPASS HEALTH
                          REHABILITATION HOSPITAL OF               [Los Angeles County Superior Court
                17        MURRIETA; ENCOMPASS HEALTH               Case No. 21STCV18896]
                          REHABILITATION HOSPITAL OF
                18        MURRIETA, LLC; ENCOMPASS
                          HEALTH CORPORATION; HEALTH               State Court Action Filed: May 19, 2021
                19        SOUTH REHABILITATION
                          HOSPITAL OF MURRIETA, LLC; and
                20        DOES 1 through 100, inclusive,
                21                      Defendants.
                22
                23
                24
                25
                26
                27
                28
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                                     NOTICE OF REMOVAL
                           Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 2 of 11 Page ID #:2



                   1      TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT
                   2      OF CALIFORNIA, AND TO PLAINTIFF TRANEKA ECHOLS AND HER
                   3      ATTORNEYS OF RECORD:
                   4            PLEASE       TAKE     NOTICE       that   Defendants    ENCOMPASS          HEALTH
                   5      REHABILITATION HOSPITAL OF MURRIETA, LLC and ENCOMPASS HEALTH
                   6      CORPORATION (collectively "Defendants"), by and through the undersigned counsel,
                   7      hereby remove the above-entitled action from the Superior Court of the State of
                   8      California for the County of Los Angeles to the United States District Court for the
                   9      Central District of California pursuant to 28 U.S.C. §§ 1441 and 1446, asserting
                10        diversity jurisdiction under 28 U.S.C. § 1332(a)(1). In support of such removal,
                11        Defendants state as follows:
                12                                            JURISDICTION
                13              1.     This Court has original jurisdiction under 28 U.S.C. section 1332(a)(1),
                14        and this case may be removed pursuant to the provisions of 28 U.S.C. section 1441(a),
                15        because it is a civil action wherein the amount in controversy exceeds seventy-five
                16        thousand dollars ($75,000), exclusive of interest and costs, and it is between “citizens
                17        of different States.”
                18              2.     As set forth below, this case meets all of Section 1332’s requirements for
                19        removal and is timely and properly removed by the filing of this Notice.
                20              3.     Venue is proper in this Court pursuant to 28 U.S.C. sections 84(c)(3), 1391,
                21        1441(a), and 1446.
                22                                             DEFENDANTS
                23              4.     Defendant ENCOMPASS HEALTH CORPORATION is a Citizen of
                24        Alabama And Delaware. For diversity purposes, the citizenship of a corporation is
                25        both the state of its incorporation and the state of its principal place of business. See 28
                26        U.S.C. § 1332(c)(1). When determining a corporation’s principal place of business,
                27        courts refer to the place where a corporation’s officers direct, control, and coordinate
                28        the corporation’s activities. See Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). In
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                      2                        NOTICE OF REMOVAL
                           Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 3 of 11 Page ID #:3



                   1      other words, a corporation’s principal place of business is where the corporation
                   2      “maintains its headquarters – provided that the headquarters is the actual center of
                   3      direction, control, and coordination.” Id.
                   4            5.     At all relevant times, Encompass Health Corporation (“EHC”) is and has
                   5      been a corporation incorporated under the laws of the State of Delaware.             (See
                   6      Declaration of John Williams [“Williams Decl.”], ¶ 2.)
                   7            6.     At all relevant times, EHC has had its principal place of business, including
                   8      its corporate headquarters and its primary management operations, in Birmingham,
                   9      Alabama. (See Williams Decl., ¶ 3.) At all relevant times, EHC’s officers have
                10        directed, controlled, and coordinated the company’s activities from its Birmingham,
                11        Alabama headquarters. (See id.) EHC’s administrative and executive functions are and
                12        have been centralized in its corporate headquarters in Birmingham, where employees
                13        perform general administrative functions, including payroll, legal, tax, benefits, and
                14        accounting. (See id.) EHC’s highest corporate officers are located at the Birmingham
                15        headquarters, and they direct, control, and coordinate the entity’s activities from that
                16        location.   (See id.)   EHC’s senior management is also primarily employed in
                17        Birmingham and formulates corporate policies there. (See id.) Thus, EHC’s principal
                18        place of business, including its corporate headquarters, is located in Birmingham,
                19        Alabama.
                20              7.     Defendant       ENCOMPASS            HEALTH          REHABILITATION
                21        HOSPITAL OF MURRIETA, LLC (“EHRHM”) is a Citizen of Alabama and
                22        Delaware. EHRHM is and has been a limited liability company formed under the laws
                23        of the State of Delaware. (Williams Decl., ¶ 4.) The citizenship of a limited liability
                24        company for diversity purposes is determined by examining the citizenship of each
                25        member of the company. See Johnson v. Columbia Props. Anchorage, L.P., 437 F.3d
                26        894, 899 (9th Cir. 2006); Lee v. FCA US, LLC, No. CV165190PSGMRWX, 2016 WL
                27        11516754, at *3 (C.D. Cal. Nov. 7, 2016) (“As a limited liability company, Defendant
                28        FCA US, LLC is a citizen of ‘every state of which its owners/members are citizens.’ . .
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                       3                     NOTICE OF REMOVAL
                           Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 4 of 11 Page ID #:4



                   1      . Defendant FCA US, LLC has only one member, FCA North America Holding LLC,
                   2      and FCA North America Holding LLC also has only one member, Fiat Chrysler
                   3      Automobiles, N.V. . . . Given this corporate structure, Defendant FCA US, LLC’s
                   4      citizenship is the citizenship of Fiat Chrysler. . . . Fiat Chrysler is incorporated in the
                   5      Netherlands and has its principal place of business in London, England. . . . Thus,
                   6      because Plaintiff is a California citizen and Defendant is a foreign citizen, there is little
                   7      doubt that the parties are diverse.”) (quoting Johnson, 437 F.3d at 899).
                   8                8.     At all relevant times, the sole member of EHRHM is and has been
                   9      Encompass Health Owned Hospitals Holdings, LLC, a Delaware limited liability
                10        company. (See Williams Decl., ¶ 5.) At all relevant times, the sole member of
                11        Encompass Health Owned Hospitals Holdings, LLC is and has been Defendant EHC.
                12        (See id., ¶ 6.) Therefore, EHRHM’s citizenship for diversity purposes is dependent
                13        upon the citizenship of EHC. See Lee, 2016 WL 11516754, at *3; Johnson, 437 F.3d
                14        at 899.
                15                  9.     Accordingly, EHC and, as a result, EHRHM, are and have at all relevant
                16        times been citizens of the states of Delaware and Alabama. (See Williams Decl., ¶¶ 2–
                17        6.)
                18                  10.    There is no separate entity Plaintiff erroneously named as a defendant
                19        called         “ENCOMPASS       HEALTH       REHABILITATION             HOSPITAL         OF
                20        MURRIETA” that is related to any of the Defendants or has anything to do with
                21        Plaintiff’s former employment. (See Williams Decl., ¶ 7.) Rather, it is just an informal
                22        “doing business as” name of EHRHM. (Ibid.)
                23                  11.    There is also no separate entity Plaintiff erroneously named as a
                24        defendant called “HEALTH SOUTH REHABILITATION HOSPITAL OF
                25        MURRIETA, LLC” that is related to any of the Defendants or has anything to do with
                26        Plaintiff’s former employment. (See Williams Decl., ¶ 8.) “HealthSouth Rehabilitation
                27        Hospital of Murrieta, LLC” is a former name of ERHRM, changed on April 12, 2018.
                28        (Ibid.)
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                      4                        NOTICE OF REMOVAL
                           Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 5 of 11 Page ID #:5



                   1            12.    Doe Defendants. Pursuant to 28 U.S.C. § 1441, the residence of fictitious
                   2      and unknown defendants should be disregarded for purposes of establishing removal
                   3      jurisdiction under 28 U.S.C. § 1332. The inclusion of “Doe” defendants in a state court
                   4      filing therefore has no effect on removability. Newcombe v. Adolf Coors, Co., 157 F.3d
                   5      686, 690 (9th Cir. 1998) (holding that only the named defendants’ citizenship shall be
                   6      considered for diversity purposes.
                   7                                            PLAINTIFF
                   8            13.    Plaintiff is a Resident of California. To establish citizenship for diversity
                   9      purposes, a natural person must be a citizen of the United States and domiciled in a
                10        particular state. Bank of N.Y. Mellon v. Nersesian, 2013 WL 8284799, at *7 (C.D. Cal.
                11        2013) (citing Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir.
                12        1983)). Persons are domiciled in the places they reside with the intent to remain or to
                13        which they intend to return. Nersesian, 2013 WL 8284799, at *7 (citing Kanter v.
                14        Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)). Residence is prima facie
                15        evidence of one’s domicile. Sadeh v. Safeco Ins. Co., 2012 WL 10759737, at *4 (C.D.
                16        Cal. 2012) (citing State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir.
                17        1994)). Plaintiff’s Complaint alleges that she is an individual residing in California.
                18        (Kozeychuk Decl., Ex. B, Complaint, ¶ 1.) Thus, Plaintiff is a citizen of California for
                19        purposes of diversity jurisdiction.
                20                              PLEADINGS, PROCESS AND ORDERS
                21              14.    This lawsuit arises out of Plaintiff Traneka Echols (“Plaintiff”)
                22        employment. On or about May 19, 2021, Plaintiff filed her Complaint in the Superior
                23        Court of the State of California for the County of Los Angeles, Case No.
                24        21STCV18896, entitled Traneka Echols v. Encompass Health Rehabilitation Hospital
                25        of Modesto, LLC, et al. (“Complaint”). Plaintiff alleges the following causes of action
                26        in the Complaint: (1) RACIAL DISCRIMINATION; (2) RACIAL HARASSMENT-
                27        HOSTILE WORK ENVIRONMENT; (3) DISABILITY DISCRIMINATION IN
                28        VIOLATION OF GOVERNMENT CODE SECTION 12940 ET SEQ; (4)
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                    5                        NOTICE OF REMOVAL
                           Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 6 of 11 Page ID #:6



                   1      PERCEIVED         DISABILITY        DISCRIMINATION           IN     VIOLATION         OF
                   2      GOVERNMENT CODE SECTION 12940 ET SEQ.; (5) FAILURE TO
                   3      INVESTIGATE AND PREVENT DISCRIMINATION AND RETALIATION IN
                   4      VIOLATION OF GOVERNMENT CODE SECTION 12940 ET SEQ.; (6) FAILURE
                   5      TO ENGAGE IN THE INTERACTIVE PROCESS IN VIOLATION OF
                   6      GOVERNMENT           CODE     SECTION          12940   ET   SEQ;   (7)   FALURE       TO
                   7      ACCOMMODATE IN VIOLATION OF GOVERNMENT CODE SECTION 12940
                   8      ET SEQ.; (8) RETALIATION IN VIOLATION OF GOVERNMENT CODE 12940;
                   9      (9) WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY; and (10)
                10        DEFAMATION.
                11              15.     Defendants were served with the Summons and Complaint on June 29,
                12        2021. Attached as Exhibits A and B to the concurrently filed Declaration of Uliana A.
                13        Kozeychuk are true and correct copies of the Summons to EHC and EHRHM, and of
                14        the Complaint, respectively. (Kozeychuk Decl., Exs. A-B.) True and correct copies of
                15        all other documents filed with the state court are attached to Kozeychuk Declaration as
                16        its Exhibits C-I. (Kozeychuk Decl., Exs. C-I.)
                17              16.     On July 28, 2021, Defendant filed an answer to the complaint with the Los
                18        Angeles County Superior Court. (Kozeychuk Decl., Ex. H.)
                19              17.     Pursuant to 28 U.S.C. section 1446(a), the documents attached to the
                20        Kozeychuk Declaration as Exhibits A-I constitute all process, pleadings, and orders
                21        filed in the state court action and/or served upon Defendants. (Kozeychuk Decl., Exs.
                22        A-I, ¶ 12.)
                23                                       TIMELINESS OF REMOVAL
                24              18.     Plaintiff served the Summons and Complaint on Defendants on June 29,
                25        2021. Pursuant to 28 U.S.C. section 1446(b), this Notice of Removal is therefore timely
                26        filed as it is filed within thirty (30) days after Defendants were effectively served with
                27        the Summons and Complaint within one year after commencement of this action.
                28        ///
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                     6                       NOTICE OF REMOVAL
                           Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 7 of 11 Page ID #:7



                   1               DIVERSITY JURISDICTION PURSUANT TO 28 U.S.C. § 1332
                   2            19.    Section 1332(a) provides: “The district courts shall have original
                   3      jurisdiction of all civil actions where the matter in controversy exceeds the sum or value
                   4      of $75,000, exclusive of interest and costs, and is between. . . (1) citizens of different
                   5      States[.]” This action is a civil action over which this Court has original jurisdiction
                   6      based on diversity of citizenship pursuant to Section 1332(a), and may be removed to
                   7      this Court by Defendant pursuant to 28 U.S.C. section 1441(b) because it is a civil action
                   8      between citizens of different States and the amount in controversy exceeds $75,000,
                   9      exclusive of interest and costs, as set forth below.
                10              20.    As detailed above and in the accompanying Declaration of John Williams,
                11        Defendants are citizens of Alabama and Delaware. Plaintiff is a citizen of California.
                12              21.    Since Defendants are not citizens of the forum State, California, complete
                13        diversity exists for purposes of 28 U.S.C. § 1332. See Lincoln Prop. Co. v. Roche, 546
                14        U.S. 81, 84 (2005).
                15                THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET
                16              22.    As discussed in detail below, the amount in controversy in the Complaint
                17        exceeds the sum of seventy-five thousand dollars ($75,000), exclusive of interest and
                18        costs, as required by Section 1332(a).
                19              23.    Defendant only needs to show by a preponderance of the evidence (that it
                20        is more probable than not) that Plaintiff’s claimed damages exceed the jurisdictional
                21        minimum. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 403-04 (9th Cir. 1996).
                22        Further, the U.S. Supreme Court has held under 28 U.S.C. § 1446(a) that a defendant
                23        seeking to remove a case to federal court need only file “a notice of removal ‘containing
                24        a short and plain statement of the grounds for removal.’” Dart Cherokee Basin
                25        Operating Co., LLC v. Owens, 135 S. Ct. 547, 553 (2014). The Court further held this
                26        language tracks the general pleading requirement stated in Rule 8(a) of the Federal
                27        Rules of Civil Procedure, and that “[a] statement ‘short and plain’ need not contain
                28        evidentiary submissions.” Id. at 551, 553. Here, the Court can reasonably ascertain
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                     7                       NOTICE OF REMOVAL
                           Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 8 of 11 Page ID #:8



                   1      from the Complaint and its Prayer for Relief that the amount in controversy exceeds
                   2      $75,000. See Singer v. State Farm Mutual Auto Ins. Co., 116 F.3d 373, 377 (9th Cir.
                   3      1997) (“The district court may consider whether it is facially apparent from the
                   4      complaint that the jurisdictional amount is in controversy.” (internal citations and
                   5      quotations omitted).)
                   6            24.   Specifically, Plaintiff seeks lost earnings, among other things.
                   7      (Kozeychuk Decl., Ex. B, Complaint, ¶ 111.) Plaintiff was employed by EHRHM and
                   8      terminated from employment on or about December 17, 2019. (Declaration of Virginia
                   9      Burke [“Burke Decl.”], ¶ 3.) As of that date, Plaintiff’s annual salary was $120,000 in
                10        her position of a Business Development Director. (Burke Decl., ¶ 4.) Assuming that
                11        Plaintiff would have continued to work for EHRHM with no change in salary and
                12        conservatively estimating that this case would go to trial in December of 2022, back
                13        pay would be calculated at $360,000.00 ($120,000 annual salary x 3 years).
                14        Consequently, even just considering back pay, Plaintiff’s alleged damages exceed the
                15        $75,000 threshold.
                16              25.   Plaintiff is also seeking general damages for emotional distress.
                17        (Kozeychuk Decl., Ex. B, Complaint, ¶ 112.) The emotional distress damages, if
                18        awarded, vary widely, but generally range from five figures to seven figures.
                19              26.   Plaintiff also seeks punitive damages in connection with her allegations.
                20        (Kozeychuk Decl., Ex. B, Complaint, Prayer for Relief.) The Court must take into
                21        account punitive damages for purposes of determining the amount in controversy where
                22        such damages are recoverable under state law. Davenport v. Mut. Benefits Health and
                23        Accident Ass’n, 325 F.2d 785, 787 (9th Cir. 1963); Brady v. Mercedes-Benz USA, Inc.,
                24        243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002); Simmons, 209 F. Supp. 2d at 1033 (jury
                25        verdicts in other “cases amply demonstrate the potential for large punitive damage
                26        awards in employment discrimination cases”). California law does not provide any
                27        specific monetary limit on the amount of punitive damages that may be awarded under
                28        Civil Code section 3294. Boyle v. Lorimar Prods., Inc., 13 F.3d 1357, 1360 (9th Cir.
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                   8                       NOTICE OF REMOVAL
                           Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 9 of 11 Page ID #:9



                   1      1994). A punitive damages award may equal as much as four times the amount of the
                   2      actual damages award. State Farm Mut. Auto Ins. Co. v. Campbell, 538 U.S. 408, 425
                   3      (2003). In Aucina v. Amoco Oil, Co., 871 F. Supp. 332 (S.D. Iowa 1994), the defendant
                   4      employer established that the amount in controversy exceeded the jurisdictional
                   5      minimum in a discrimination and wrongful discharge lawsuit where the former
                   6      employee asserted claims for lost wages, lost benefits, mental anguish, and punitive
                   7      damages. The court noted that “[b]ecause the purpose of punitive damages is to capture
                   8      a defendant’s attention and deter others from similar conduct,” the plaintiff’s claim for
                   9      punitive damages “might alone” exceed the jurisdictional minimum.             Id. at 334.
                10        Although Defendants vigorously deny Plaintiff’s allegations, if Plaintiff were to prevail
                11        on her punitive damages claim, that claim alone could exceed the jurisdictional
                12        minimum.
                13              27.     Finally, Plaintiff is seeking attorneys’ fees in connection with her claims.
                14        (Kozeychuk Decl., Ex. B, Complaint, Prayer for Relief.) It is well-settled that, when
                15        authorized by statute, attorneys’ fees are to be included in the calculation of the amount
                16        of Plaintiff’s claims for purposes of determining whether the requisite jurisdictional
                17        minimum is met. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998)
                18        (“[W]here an underlying statute authorizes an award of attorneys’ fees, either with
                19        mandatory or discretionary language, such fees may be include in the amount in
                20        controversy”); Brady, 243 F. Supp. 2d at 1010-11 (in deciding amount in controversy
                21        issue, court may estimate amount of reasonable attorneys’ fees likely to be recovered
                22        by plaintiff if she were to prevail). As to Plaintiff’s FEHA claims, the FEHA authorizes
                23        an award of reasonable attorneys’ fees to a prevailing plaintiff. Cal. Gov. Code
                24        §12965(b).    While Plaintiff’s attorneys’ fees cannot be precisely calculated, it is
                25        reasonable to assume that they could exceed a damages award. Simmons, 209 F. Supp.
                26        2d at 1034.
                27              28.     Plaintiff also seeks “such other and further relief as the Court deems just
                28        and proper.” (Kozeychuk Decl., Ex. B, Complaint, Prayer for Relief.) Although
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                     9                       NOTICE OF REMOVAL
                          Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 10 of 11 Page ID #:10



                   1      uncertain in amount, these additional damages only serve to increase the amount in
                   2      controversy. See Lewis v. Exxon Mobil Corp., 348 F. Supp. 2d 932, 932-934 (W.D.
                   3      Tenn. 2004) (“open ended” relief sought by plaintiff, who prayed for “judgment to be
                   4      determined by a jury, for all incidental, consequential, compensatory and punitive
                   5      damages” established that her case met amount in controversy requirement even though
                   6      she plead in the complaint that she did not assert claim in excess of $75,000.)
                   7            29.    In sum, although Defendant does not concede Plaintiff’s claims have any
                   8      merit, based on the above information, it is certain that the amount in controversy for
                   9      Plaintiff’s claims more likely than not exceeds the $75,000 jurisdiction requirement,
                10        exclusive of interest and costs. Thus, this Court has original jurisdiction over the claims
                11        asserted by Plaintiff in the state court action based on diversity of citizenship
                12        jurisdiction under 28 U.S.C. §§ 1332(a)(1) and 1441(a).
                13                                                 VENUE
                14              30.    Venue lies in the Central District of California pursuant to 28 U.S.C.
                15        sections 84(c), 1441(a), and 1446(a). Plaintiff originally brought the state court action
                16        in the Superior Court of the State of California, County of Los Angeles. Pursuant to 28
                17        U.S.C. § 84(c)(1), the appropriate assignment of the state court action is to the Eastern
                18        Division of this Court because Plaintiff is a resident of Riverside County.
                19                          NOTICE TO STATE COURT AND PLAINTIFF
                20              31.    Concurrently with the filing of this Notice of Removal in the United States
                21        District Court for the Central District of California, written notice of such filing will be
                22        given by the undersigned to counsel for Plaintiff, LAW OFFICES OF MARYANN P.
                23        GALLAGHER. In addition, a copy of this Notice of Removal will be filed with the
                24        Clerk of the Superior Court of the State of California for the County of Los Angeles.
                25              As demonstrated above, this civil action is between a citizen of the State of
                26        California (Plaintiff) and citizens of the States of Alabama and Delaware (Defendants).
                27        The amount in controversy, exclusive of interest and costs, exceeds $75,000.00.
                28
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                     10                        NOTICE OF REMOVAL
                          Case 5:21-cv-01271 Document 1 Filed 07/29/21 Page 11 of 11 Page ID #:11



                   1               WHEREFORE, Defendants respectfully remove this action from the Superior
                   2      Court of California, County of Los Angeles, to the above-entitled Court.
                   3      Dated:             July 29, 2021
                   4                                                   LITTLER MENDELSON, P.C.

                   5
                   6
                                                                       Jon G. Miller
                   7                                                   Uliana A. Kozeychuk
                                                                       Attorneys for Defendants ENCOMPASS
                   8                                                   HEALTH REHABILITATION
                                                                       HOSPITAL OF MURRIETA, LLC and
                   9                                                   ENCOMPASS HEALTH
                                                                       CORPORATION
                10
                          4838-8755-8132.1 / 060078-1143
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
LITTLER M ENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                                  11                      NOTICE OF REMOVAL
